Citation Nr: 1756005	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  10-13 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to November 1969. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2007 decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In support of this claim, the Veteran testified at a hearing in February 2013 before the undersigned Veterans Law Judge (VLJ).  A transcript of the proceeding is of record.

In November 2013 and again in November 2016, the Board remanded this claim for further development.


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD and associated symptoms have most nearly approximated occupational and social impairment with reduced reliability and productivity, but not with deficiencies in most areas or total occupational and social impairment.


CONCLUSION OF LAW

The criteria are not met for an initial disability rating higher than 50 percent for the PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.125-4.130, Diagnostic Code (DC) 9411 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Moreover, there was compliance, certainly the acceptable substantial compliance, with the Board's November 2013 and November 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  Higher Initial Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged".  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Service connection for PTSD initially was granted in a July 2007 rating decision, at which time an initial 50 percent evaluation was assigned under 38 C.F.R. § 4.130, DC 9411, retroactively effective from June 14, 2006, the date of receipt of the claim for this disability.  In an August 2008 rating decision the Veteran subsequently appealed, the RO confirmed and continued that initial 50 percent disability rating.

The Veteran contends that a higher initial rating is warranted for this disability because he experiences severe symptoms and corresponding functional impairment.

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.  

The Veteran's PTSD is currently evaluated under DC 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the provisions for rating psychiatric disorders, a 50 percent disability rating requires evidence of the following:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, DC 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  

Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders 44 (4th ed. 1994).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score of 41 to 50 is defined as denoting serious symptoms or any serious impairment in social, occupational, or school functioning.  GAF scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.

VA had previously adopted the American Psychiatric Association: Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), for rating purposes.  VA implemented DSM-5, effective August 4, 2014, and the Secretary of VA has determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).

Effective August 4, 2014, VA also amended the regulations regarding the evaluation of mental disorders by removing outdated references to the DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  

In this case presently before the Board, the relevant medical evidence of record includes VA treatment records, as well as lay statements from the Veteran.

A July 2006 private treatment record from Psychiatric Associates noted the Veteran was preoccupied with his experiences in Vietnam but was friendly, pleasant and cooperative.  There were no speech deficits noted.  His thought processes were logical, coherent, and goal-directed.  His judgment and insight were impaired.  His attention and concentration was fair.  His retention and recall was not impaired.  His present, past and remote memory was "fairly intact."  The examiner stated that the Veteran's PTSD was manifested by nightmares, a heavy drinking problem that was in remission, a phobic withdrawal, no socialization, insomnia, temper outbursts, and labile mood.  The Veteran was assigned a GAF score of 41.  The examiner stated that he thought the Veteran was "totally and permanently disabled because of the above mentioned reasons."

A December 2006 VA psychiatry initial consult noted the Veteran was complaining of poor sleep for which he was prescribed medication.  He also reported experiencing nightmares during which he accidentally hit his wife.  Both the Veteran and his wife reported he experienced fluctuating mood and depressive symptoms.  Upon examination, the Veteran was noted to be clean, neat and dressed appropriately.  There was no psychomotor retardation or hyperactivity noted.  He spoke with a regular rate and rhythm, and his speech was coherent.  His thought process was logical and goal-oriented.  He was slightly irritable and his affect was restricted.  He did not exhibit delusions, hallucinations or other psychotic symptoms.  There were no suicidal or homicidal ideation, although the Veteran did report a hallucination-like experience of hearing gunfire like in Vietnam.  There was no impairment of memory, his ability to sustain focus and concentration was intact, and there was no impairment of memory.  He was diagnosed with PTSD and assigned a GAF score of 45.

In April 2007, the Veteran underwent a VA examination for his PTSD, where he complained of dreams related to his active service that made him nervous and shaky the following day.  He reported having repeated and distressing memories of the war, as well as flashbacks that occur in response to noises in his environment.  He stated that although he had some friends, he remained socially isolated with his wife.  He also reported experiencing disturbances in sleep and irritability.  Upon mental status examination, the Veteran was noted to be well groomed and cooperative.  His hygiene was appropriate, his motor behavior was unremarkable, and his eye contact was direct.  His impulse control was appropriate and his speech was of normal volume, rate and rhythm.  He was alert and oriented to person, place and time.  His mood was depressed, but he denied any suicidal or homicidal ideation.  His affect was appropriate to the content.  His thought content was rational and logical, and his thought process was sequential and goal-directed.  Although the Veteran reported that his memory was poor, testing in the record revealed his memory was within normal limits.  No serious cognitive deficits were noted at the examination.  The Veteran appeared to be of average intelligence with intact judgment and insight.  The VA examiner stated that the Veteran was competent to manage his VA benefits and financial resources.  He met the criteria for a DSM-IV diagnosis of PTSD with depressive features.  He was assigned a GAF score of 55.

A February 2008 VA examination noted the Veteran's reports of experiencing an increase in the frequency of dreams, feeling more depressed, and an increase of pain related to fibromyalgia.  He stated that he wakes up from these dreams, which occur four to five times a week, feeling fearful, panicked, or in a sweat.  He also reported that he continued to experience flashbacks triggered by noises from helicopters, trains or military jets flying overhead.  The examiner stated that the symptoms of PTSD described by the Veteran did not appear to differ in frequency or intensity, with the possible exception of the frequency of nightmares.  The Veteran and his wife reported no change in their day-to-day activities, spending most of their day at home and occasionally going out to visit friends or family members.  Upon mental status examination, the Veteran looked his stated age and was neatly groomed and dressed.  He was cooperative with the interview and presented in a friendly, easy manner.  His mood was euthymic and his affect appeared somewhat blunted.  He was alert and oriented to person, place and date.  No fine or gross motor impairments were noted.  Thought processes were clear and goal-directed.  There was no evidence of perceptual disturbances.  Speech was articulate, clear and within normal limits for volume, rate and rhythm.  His attention and concentration were impaired.  His impulse control appeared to be within normal limits.  His judgment and insight were intact.  The Veteran was able to complete activities of daily living congruent with his age cohort and appeared able to manage VA benefits.  He was assigned a GAF score of 55.  The VA examiner stated the Veteran may experience moderate difficulties in social and occupational functioning, however he does continue to function and have some meaningful relationships with the aid of his wife.

In a May 2008 letter, a VA doctor stated the Veteran reported becoming more irritable and more prone to outbursts, particularly in social situations when the topic of the Vietnam War comes up.  The Veteran also reported having persistent anhedonia and low mood over the past several months in which he would have long periods of sitting and doing nothing.  The doctor also stated the Veteran "reports having recent suicidal ideation, though he is not currently suicidal."  The VA doctor concluded the Veteran was not employable and assigned him a GAF score of 45.

In an undated letter received in June 2008, a VA clinical therapist stated the Veteran's PTSD symptoms were more intense.  The Veteran and his wife reported that he was more irritable, angry and could not seem to control his outbursts of anger.  The Veteran's suicidal ideations have also become more frequent.  The clinical therapist stated that due to these factors, the Veteran was currently not employable.


A June 2009 VA examination noted the Veteran last worked in August 2004 delivering camper trailers around the country.  However, he was no longer able to do the job when gas prices began to rise and he was not getting additional money for his trips to account for this increase.  He also stated that he has not worked since that time because his fibromyalgia has continued to worsen.  Upon examination, the Veteran showed no fine or gross motor impairments.  He was dressed casually, neatly and was well-groomed.  He was alert and oriented to person, time and purpose of the visit.  His thought processes were clear and goal-directed, and there was no evidence of perceptual disturbances.  His speech was articulate, clear and within normal limits for volume, rate, and rhythm.  His attention and concentration appeared to be within normal limits regarding discussion of his life and symptomatology.  His memory showed some impairment.  His affect was stable but constricted.  He appeared neither happy nor sad.  The Veteran's responses to diagnostic testing suggested a significant increase in depressive symptoms since the last VA examination in February 2008.  The VA examiner concluded that the signs and symptoms of the Veteran's PTSD resulted in deficiencies in most of the following areas: work, family relations, judgment, thinking and mood.  However, the VA examiner added that "there is much evidence to suggest that the veteran's diagnosis of Fibromyalgia has substantially contributed to his depressive symptoms, over and above the contribution of symptoms of PTSD."  The VA examiner noted a GAF score based only on PTSD of 52.

An October 2009 VA psychiatry follow-up note stated the Veteran had PTSD with principle symptoms of nightmares and insomnia.  He was noted to be taking medication to control his symptoms and was involved in cognitive therapy.  The Veteran had complained of memory difficulties reported during his cognitive therapy sessions.  The report noted the Veteran's mood was "a little down" but not depressed.  He had no passive or active suicidal thoughts lately.  Upon examination, he was appropriately dressed and groomed.  No psychomotor retardation or hyperactivity was noted.  He spoke in a regular rate and rhythm, and his speech was coherent.  His thought process was logical and goal-directed.  He was noted to be euthymic, and his affect was full and appropriate.  He did not show signs of delusions, hallucinations or other psychotic symptoms.  He was able to sustain a focus and concentrate.  The examiner assigned a GAF score of 55.  

In November 2016, the Board determined that a December 2013 VA psychiatric examination provided to the Veteran in connection with his increased rating claim was not adequate.  The Board then remanded the Veteran's claim to provide him with another VA examination.

In November 2016, following the Board remand, the Veteran underwent a VA examination to evaluate the severity of his PTSD.  The VA examiner summarized the level of occupational and social impairment with respect to all of the Veteran's mental diagnoses as impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported being married to his wife of 46 years and stated that his marriage was good, adding that "she takes pretty good care of me."  The Veteran stated he has had thoughts of suicide in the past, but he has not had thoughts in a couple of years.  He denied experiencing current thoughts, feelings and preparatory behaviors related to suicide.  The Veteran stated that his mood is depressed about four days a week.  He has nightmares about three days a week.

Upon examination, the Veteran was casually and appropriately dressed, and appeared his stated age.  His hygiene and grooming were appropriate.  He was oriented to person, place, and date (so in all spheres).  His mood fluctuated between depressed and euthymic, and his affect was congruent to his mood throughout the interview.  His attention and concentration were good as evidenced by his ability to follow interview questions and provide appropriate answers.  His speech varied between speaking very quickly to a normal rate.  His volume was within normal limits.  His eye contact was appropriate.  His thought content was free of any delusions, and there was no evidence of a thought disorder.  He exhibited good insight into his symptoms and the impact that they have upon his day-to-day functioning.  His judgment is intact, and the VA examiner confirmed the Veteran was competent to manage his own finances.


Having carefully considered all the evidence of record in light of the applicable rating criteria, the Board finds that the overall symptomatology and level of impairment have most nearly approximated those indicative of a 50 percent rating.  An evaluation in excess of 50 percent is not warranted.  38 C.F.R. § 4.7.

During this period, the Veteran's PTSD does not reflect deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  See Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  Statements provided by VA treatment providers in May and June 2008 indicate the Veteran's reports of suicidal ideation, which is supportive of a higher rating.  Further, the February 2008 VA examination noted the Veteran endorsed passive suicidal thinking, that is, with no then active plan or intent.  Suicidal ideation is listed as one of the symptoms contemplated by the higher 70 percent rating criteria, but "the presence or lack of evidence of a specific sign or symptom listed in the evaluation criteria is not necessarily dispositive of any particular disability level."  Bankhead v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 722, 2017 WL 2200746, at 9 (Vet. App. May 19, 2017); Mauerhan, 16 Vet. App. at 440-41.  Here, significantly, the available VA medical records consistently show the Veteran did not demonstrate signs or symptoms of suicidal ideations or behaviors that would suggest the need for intervention or further evaluation.  See, e.g., October 2014, August 2015 and October 2016 VA mental health notes.

Having considered the evidence of record in its entirety, the Board finds that the Veteran's reports of suicidal ideation are certainly suggestive of a higher level of impairment than that reflected by his currently-assigned rating.  But the evidence on the whole does not show that the symptoms he experiences has impacted his social and occupational functioning to the extent tantamount to concluding he has deficiencies in most areas.  Notably, he enjoyed a stable family relationship with his wife.  He has consistently maintained a clean personal appearance, has never reported experiencing any panic attacks, has not exhibited any obsessional rituals, and his speech consistently has been found to be normal.  The record also shows he is capable of managing his own finances and caring for himself.

When considering the collective body of medical and other evidence relevant to his claim, the Board finds that the Veteran's symptoms do not result in occupational and social impairment with deficiencies in most areas or total occupational and social impairment.  In this regard, the Board finds the opinion of the November 2016 VA compensation examiner to be particularly probative, as his assessment of the level of occupational and social impairment experienced by the Veteran took into account the examination of the Veteran, his reported symptoms, and his pertinent medical history.  Overall, during the appeal period, the Board finds that the weight of the most competent and credible evidence demonstrates that the Veteran's PTSD symptomatology more closely approximates the schedular criteria for the existing 50 percent disability rating. 

The Board has considered the statements of the Veteran as to the extent of his symptoms during the appeal period.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular disability rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  So while the Veteran is competent to report that his symptoms in his estimation are worse, the training and experience of medical personnel makes the medical findings found in treatment notes and examinations more probative as to the extent of the disability.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  The Board previously, at the Veteran's request, dismissed a derivative TDIU claim, and the Veteran has not since appealed the RO's continued denial of that claim.  The Board therefore is not addressing it in this decision, even accepting that the Court generally has held that a TDIU claim is part and parcel of an increased-rating claim - provided the disability allegedly causing unemployability is the disability for which a higher rating is being sought.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

So, in sum, the Board finds that a rating exceeding 50 percent for the PTSD is not warranted in this instance.  In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a higher rating, so this doctrine is inapplicable.  38 U.S.C.A. § 5107.


ORDER

The claim of entitlement to an initial disability rating higher than 50 percent for PTSD is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


